Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         03-APR-2019
                                                         01:30 PM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


         STATE OF HAWAII, Respondent/Plaintiff-Appellee,

                                 vs.

           CHANCE WYKES, Respondent/Defendant-Appellee,

                                 and

           LAYTON KANE, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CR. NO. 1CPC-XX-XXXXXXX)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Layton Kane’s

application for writ of certiorari filed on February 21, 2019, is

hereby rejected.

          DATED:   Honolulu, Hawaii, April 3, 2019.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson